"It is too well settled to now admit of doubt that the failure of an applicant (appellant) to insist, in this court, upon errors assigned on the record is a waiver and abandonment thereof." Louisville  N. R. R. Co. v. Holland (on rehearing)173 Ala. 675, 55 So. 1001, 1008, citing a number of authorities. Also, "we are not at all disposed to a strict construction of such rules [Rules 10 and 12 of Supreme Court Practice, pages 1930 and 1931 Michie's Code of 1928], but are rather inclined to construe them liberally in favor of litigants who show substantial compliance with their terms. But we cannot permit them to be ignored or entirely disregarded, however innocently, for they were framed and adopted to facilitate business and be an aid to the court in its prompt and orderly disposition, a result in which the profession and those whom it represents are greatly interested. If the rule is [rules are] to be enforced at all, and even as construed most liberally, we are of the opinion that in this case we should consider the remaining assignments of error as waived." Ogburn-Griffin Gro. Co. v. Orient Insurance Co., 188 Ala. 218,66 So. 434, 435.
Both the above quotations apply in this case.
Under the law as announced in them, there is nothing before us to be decided.
The judgment is affirmed.
Affirmed.